OPINION
PER CURIAM.
This is an appeal from a judgment signed August 9, 2002. Appellant has invoked the jurisdiction of this Court by filing a notice of appeal, but it has not paid the appellate filing fee. On October 15, 2002, this Court ordered that unless, within 15 days of the date of the order, appellant paid the appellate filing fee, his appeal would be dismissed. The 15 days have expired and appellant has not paid the appellate filing fee.
On December 17, 2002, we ordered that unless, within 30 days of the date of the order, appellant filed his brief and a rea*85sonable explanation for failure to timely file his brief, this Court would dismiss his appeal for want of prosecution. The 30 days have expired and appellant has not responded.
The appeal is dismissed for want of prosecution. See Tex.R.App. P. 5; Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals, Mise. Docket No. 98-9120 (Tex. Jul. 21,1998); Tex. Gov’t Code Ann. § 51.207(a) (Vernon Supp.2003); Tex.R.App. P. 38.8(a)(1).